      Case 3:19-cv-01107-BR              Document 1    Filed 07/18/19     Page 1 of 5




Peter Stutheit, OSB No. 061248
peter@stutheitkalin.com
Maria Witt, OSB No. 145573
maria.witt@stutheitkalin.com
STUTHEIT KALIN LLC
1 SW Columbia Street, Suite 1850
Portland, Oregon 97258
Telephone: (971) 339-7660
Facsimile: (503) 715-5670

Attorneys for Plaintiff



                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                       PORTLAND DIVISION




THOMAS BURLINGAME,                                     Case No.

                          Plaintiff,                   COMPLAINT

               v.                                      ORS 652.140 (Failure to Pay Wages); ORS
                                                       652.150 (Final Paycheck Penalty Wages)
ASTROTURF CORPORATION, A
CORPORATION OF GEORGIA,                                DEMAND FOR JURY TRIAL

                          Defendant.




       Plaintiff Thomas Burlingame (“Mr. Burlingame” or “Plaintiff”) by and through

his attorneys, alleges as follows for his complaint:

                                JURISDICTION AND VENUE

                                               1.

       Mr. Burlingame is an individual who is a citizen of Oregon and at all times

material has resided in Oregon.

                                                                                 STUTHEIT KALIN LLC
COMPLAINT - 1                                                      1 SW Columbia, Suite 1850 Portland OR 97258
                                                                             T: 971-339-7660 | F: 503.715.5670
                                                                            MARIA.WITT@STUTHEITKALIN.COM
         Case 3:19-cv-01107-BR        Document 1     Filed 07/18/19          Page 2 of 5




                                              2.

         Defendant “Astroturf Corporation, A Corporation of Georgia” (“Astroturf) is a

Georgia Corporation with its principal place of business in Dalton, Georgia.

                                              3.

         Astroturf is a citizen of Georgia.

                                              4.

         This Court has subject matter jurisdiction over Mr. Burlingame’s claims pursuant

to 28 U.S.C. § 1332, diversity jurisdiction, because the amount in controversy in this

action exceeds $75,000 and is between citizens of different States.

                                              5.

         Venue in this Court is proper under 28 USC § 1391(b)(2) and LR 3-2(b) because

a substantial part of the events or omissions alleged in the complaint occurred in this

judicial district.

                                      ALLEGATIONS

                                              6.

         Astroturf produces synthetic turf.

                                              7.

         Mr. Burlingame worked as Astroturf’s Northwest Regional Sales Manager from

approximately June of 2016 until he was fired on August 26, 2018.
                                              8.

         Mr. Burlingame was paid a salary of $75,000, and he received commissions based

on the number of Astroturf fields he and his team sold per year above and beyond his

quota.

                                              9.

         Mr. Burlingame’s employment contract provided that he had a quota of 11 fields

he was required to sell per year.

                                                                                    STUTHEIT KALIN LLC
COMPLAINT - 2                                                         1 SW Columbia, Suite 1850 Portland OR 97258
                                                                                T: 971-339-7660 | F: 503.715.5670
                                                                               MARIA.WITT@STUTHEITKALIN.COM
      Case 3:19-cv-01107-BR           Document 1       Filed 07/18/19        Page 3 of 5




                                                10.

          In 2017, Mr. Burlingame sold 18 fields.

                                                11.

          As a result of selling 18 fields, Mr. Burlingame earned approximately $79,000 in

commissions.

                                                12.

          In 2018, Mr. Burlingame sold at least 25 fields by the time of his termination.

                                                13.

          However, Astroturf failed to pay Mr. Burlingame any commissions for his sales

at the time of his termination.

                                                14.

          At the time of his termination, Mr. Burlingame had earned, and was owed,

commissions of approximately $158,000.

                                                15.

          On March 12, 2019, Mr. Burlingame submitted a written notice of his wage claim

to Astroturf, demanding payment of his unearned wages.

                                                16.

          Astroturf did not respond to Mr. Burlingame’s March 12, 2019 letter.



                               FIRST CLAIM FOR RELIEF

                            Failure to Pay Wages – ORS 652.140

                                                17.

          Mr. Burlingame repeats each of the preceding paragraphs as if set forth fully

herein.

                                                18.



                                                                                    STUTHEIT KALIN LLC
COMPLAINT - 3                                                         1 SW Columbia, Suite 1850 Portland OR 97258
                                                                                T: 971-339-7660 | F: 503.715.5670
                                                                               MARIA.WITT@STUTHEITKALIN.COM
      Case 3:19-cv-01107-BR           Document 1       Filed 07/18/19       Page 4 of 5




          Astroturf failed to pay Mr. Burlingame the wages earned and unpaid at the time of

his termination by the end of the first business day after the termination, in violation of

ORS 652.140(1).

                                                19.

          At the time of Mr. Burlingame’s termination, he was entitled to a minimum of

$158,000 in commissions earned and unpaid.

                                                20.

          Mr. Burlingame is entitled to his reasonable costs and attorneys’ fees pursuant to

ORS 652.200.

                              SECOND CLAIM FOR RELIEF

                       Final Paycheck Penalty Wages – ORS 652.150

                                              15.

          Mr. Burlingame repeats each of the preceding paragraphs as if set forth fully

herein.

                                              16.

          Mr. Burlingame’s employment was terminated on August 26, 2018. His final

paycheck did not include all of his earned wages, as set forth above, in violation of ORS

652.140. Pursuant to ORS 652.150, Mr. Burlingame is entitled to 30 days of wages, for 8

hours per day, at his highest agreed rate of $74.00 per hour, for total penalty wages of
$17,760.

                                              17.

          Mr. Burlingame is entitled to his costs and reasonable attorneys’ fees pursuant to

ORS 652.200.



///



                                                                                   STUTHEIT KALIN LLC
COMPLAINT - 4                                                        1 SW Columbia, Suite 1850 Portland OR 97258
                                                                               T: 971-339-7660 | F: 503.715.5670
                                                                              MARIA.WITT@STUTHEITKALIN.COM
    Case 3:19-cv-01107-BR       Document 1       Filed 07/18/19           Page 5 of 5




     WHEREFORE, Plaintiff Thomas Burlingame prays for relief as follows:

     A.    $158,000 in earned but unpaid wages (commissions);

     B.    Penalty wages of $17,760 pursuant to ORS 652.150, for Astroturf’s

           violation of ORS 652.140;

     C.    His attorneys’ fees and costs, pursuant to ORS 652.200;

     D.    Prejudgment interest at the highest legal rate; and

     E.    For such other relief as this Court deems just or proper.



     DATED: July 18, 2019


                                  STUTHEIT KALIN LLC

                                  By: /s/ Maria Witt
                                  Maria Witt, OSB No. 145573
                                  maria.witt@stutheitkalin.com
                                  Peter Stutheit, OSB No. 061248
                                  peter@stutheitkalin.com

                                         Attorneys for Plaintiff




                                                                                 STUTHEIT KALIN LLC
COMPLAINT - 5                                                      1 SW Columbia, Suite 1850 Portland OR 97258
                                                                             T: 971-339-7660 | F: 503.715.5670
                                                                            MARIA.WITT@STUTHEITKALIN.COM
